Citation Nr: 9936070	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, chest pain and heart 
disease.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to November 
1984 and from October 1985 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1991 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefits sought on appeal.  The case was remanded 
to the RO in May 1996 so that the veteran could be afforded a 
special cardiovascular examination.  The RO was also to 
adjudicate the veteran's claim for entitlement to service 
connection for hypertension.  The case was remanded a second 
time to the RO in March 1998 for additional development with 
respect to the issues on appeal.  Specifically, the RO was to 
obtain the veteran's treatment records from Hastings Regional 
Center pertaining to the veteran's hospitalizations in July 
and August 1997.  The RO was also to obtain the veteran's 
treatment records from the VAMC in Knoxville, Iowa regarding 
an audiology examination that was conducted in September 
1997.  This matter has now been returned to the Board for 
appellate review.

The Board initially notes that three issues were certified 
for appeal including entitlement to service connection for a 
heart disorder, to include hypertension and heart disease, 
entitlement to service connection for the organic cause of 
chest pain and service connection for hearing loss.  The 
Board finds that the veteran's claim for entitlement to 
service connection for a heart disorder, to include 
hypertension and heart disease also encompasses his claim for 
entitlement to service connection for the organic cause of 
chest pain.  Therefore, the Board believes that the issues on 
appeal are more correctly classified as they appear on the 
title page of this decision.

The veteran's representative has asked that the veteran's 
appeal be remanded to the RO to obtain more definite opinions 
from VA examiners regarding the etiology of the veteran's 
heart disorder and in order for the RO to obtain treatment 
records from Hastings Regional Center.  Upon remand in March 
1998, the RO was unable to obtain additional treatment 
records from Hastings Regional Center, as the veteran failed 
to submit an appropriate release of information form.  

FINDINGS OF FACT

1.  The evidence of record suggests that the veteran's 
current cardiovascular disorder, to include hypertension, 
chest pain and heart disease is causally related to his 
period of active service.  

2.  The evidence of record suggests that the veteran's 
current hearing loss is causally related to his period of 
active service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, chest pain 
and heart disease is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REMAND

The veteran contends that he is entitled to service 
connection for a cardiovascular disorder to include 
hypertension, chest pain and heart disease and to service 
connection for hearing loss.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records show that the veteran 
was diagnosed with angina with radiation into the left arm in 
July 1989.  He continued to receive treatment for angina 
through January 1991 and was prescribed Nitroglycerin, 
Corgard and Ecotrin.  Post-service VA examination reports 
show that the veteran was diagnosed with hypertension in 
August 1991 and July 1992.  It was also indicated in July 
1992 that coronary artery disease could not be ruled out and 
that it was possible that the veteran had exertional type 
angina.  In August 1996, the veteran was diagnosed with a 
history of angina and hypertension and VA treatment records 
dated August 1997 to February 1998 reflect that the veteran 
continued to receive treatment for hypertension. 

With regard to the veteran's claim for entitlement to service 
connection for hearing loss, service personnel records show 
that during service, the veteran was an aircraft maintenance 
technician.  The veteran alleges that while performing the 
duties of an aircraft maintenance technician, he was exposed 
to acoustical trauma which resulted in hearing loss.  During 
service, the veteran underwent periodic audiograms and an 
August 1989 examination reflects that he was diagnosed with 
bilateral high-frequency hearing loss described as 
nonprogressive.  An August 1997 VA treatment record 
referencing an audiological screening performed at the 
Hastings Regional Center revealed mild loss of hearing 
sensitivity on the left at 4000Hz. 

Based on the veteran's contentions, which are presumed to be 
credible for the purpose of determining well groundedness, 
and on medical evidence of record which suggests a link 
between the veteran's period of active service and his 
current cardiovascular disorder and hearing loss, the Board 
finds the veteran's claims well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, the 
Board finds that the evidence shows that the veteran was 
diagnosed with a cardiovascular disorder and hearing loss in 
service.  Furthermore, the veteran currently suffers from a 
cardiovascular disorder and hearing loss and the medical 
evidence is strongly suggestive of a nexus between the 
veteran's in-service disabilities and his current 
disabilities.  However, the Board believes that VA 
cardiovascular and audiometric examinations would help to 
clarify and determine the etiology of the veteran's 
cardiovascular disorder and hearing loss.  The veteran is 
advised that a failure to report to his examinations might 
result in the denial of his claim.  38 C.F.R. § 3.655(b) 
(1999).  Therefore, in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.  
Accordingly, this case is REMANDED for the following action:
1.  The RO should request the veteran to 
specify when and where he has received 
medical treatment for his cardiovascular 
disorder and hearing loss since his 
separation from service in 1991 and the 
veteran should provide the RO with the 
appropriate authorizations to obtain 
records of this treatment.  In addition 
to any other records identified by the 
veteran, the RO should again attempt to 
obtain all treatment records from 
Hastings Regional Center, including those 
documenting the veteran's August 1997 
audiological examination.  

2.  After the development requested in 
the first paragraph has been completed, 
the veteran should be scheduled for 
appropriate examinations to ascertain the 
nature, severity and etiology of his 
cardiovascular disorder and hearing loss.  
The veteran's claims file should be made 
available to the examiners.  The 
examiners should conduct any and all 
indicated evaluations, studies and tests 
deemed necessary.  Thereafter, the 
examiners should offer opinions as to 
whether it is at least as likely as not 
that the veteran's cardiovascular 
disorder and hearing loss are related to 
his period of active service. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all of 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to develop further the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the claim's merits.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO; 
however, he is not obligated to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals





 



